Citation Nr: 0207393	
Decision Date: 07/08/02    Archive Date: 07/17/02

DOCKET NO.  95-27 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).

(The issue of entitlement to service connection for 
pseudofolliculitis barbae will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Samuel L. Hart, Attorney-at-
Law


WITNESSES AT HEARING ON APPEAL

Appellant and his mother



ATTORNEY FOR THE BOARD

Daniel R. McGarry, Counsel


INTRODUCTION

The veteran had active service from April 1978 to March 1979.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 1993 rating decision in 
which the RO determined that the veteran had not submitted 
new and material evidence to reopen a claim of entitlement to 
service connection for an acquired neuropsychiatric disorder.  
The veteran has also appealed a September 1994 rating 
decision in which the regional office (RO) denied entitlement 
to service connection for pseudofolliculitis barbae.  The 
veteran has also appealed a July 1995 rating decision in 
which the RO denied entitlement to service connection for 
PTSD.

In an August 1999 decision, the Board denied entitlement to 
service connection for PTSD and pseudofolliculitis barbae and 
determined that the veteran had not submitted new and 
material evidence to reopen his claim of entitlement to 
service connection a neuropsychiatric disorder including 
schizophrenia.  The veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals, hereinafter 
referred to as the Court).  In an Order dated in February 
2001, the Court dismissed the claim for service connection 
for a neuropsychiatric disorder including schizophrenia, and 
vacated and remanded that portion of the Board's August 1999 
decision which denied entitlement to service connection for 
PTSD and pseudofolliculitis barbae.  The Court agreed with 
the parties that that portion of the Board's decision 
required readjudication with consideration of the 
applicability of and compliance with the Veterans Claims 
Assistance Act of 2000.

The veteran's service medical records show that he was 
treated for pseudofolliculitis barbae.  He asserted in his 
May 1994 claim that he continues to have symptoms of the same 
disorder.  Therefore, the Board is undertaking additional 
development on entitlement to service connection for 
pseudofolliculitis barbae pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 19.9(a)(2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing the response to the notice, the Board will 
prepare a separate decision addressing this issue.

The Board notes that by a letter dated in May 2002 the 
appellant's attorney has submitted directly to the Board 
argument and evidence addressing the issue of entitlement to 
service connection for pseudofolliculitis barbae.  The 
attorney advised the Board that the veteran did not waive 
consideration of the argument and adjudication of the claim 
by the RO.  Effective February 22, 2002, a regulation was 
adopted which amended 38 C.F.R. § 20.1304.  The amendment 
applies to appeals pending before the Board on February 22, 
2002.  The amendment allows the Board to consider additional 
evidence without having to refer such evidence to the agency 
of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  67 Fed. 
Reg. 3105 (January 23, 1002) (to be codified as 38 C.F.R. 
§ 20.1304).


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision concerning the veteran's claims now on appeal has 
been obtained by the Department of Veterans Affairs (VA).

2. The veteran has been notified of the evidence that is 
necessary to substantiate his claim, has not submitted 
additional evidence, and has not identified any additional 
evidence to support his claim.

3.  The veteran does not have current disability from PTSD.


CONCLUSIONS OF LAW

1.  VA's duty to assist in the development of the veteran's 
claim and the notification requirements of the Veterans 
Claims Assistance Act of 2000 have been satisfied.  Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, 2096-2099 (2000) (codified as amended 
at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107); 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

2.  The veteran is not entitled to service connection for 
PTSD.  38 U.S.C.A. § 1110 (West 1991 & Supp 2001); 38 C.F.R. 
§§ 3.303, 3.304(f) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of and Compliance with the VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the VCAA, Pub. 
L. No. 106-4 75, 114 Stat. 2096 (2000).  This law eliminates 
the concept of a well-grounded claim, redefines the 
obligations of VA with respect to the duty to assist, and 
supersedes the decision of the Court in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order) 
(holding that VA cannot assist in the development of a claim 
that is not well grounded).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA was implemented with the adoption of new 
regulations.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  However, the regulations add nothing of 
substance to the new legislation and the Board's 
consideration of the regulations does not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Generally, the VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  In this case, the Board finds that the 
regulations implemented pursuant to the VCAA are more 
favorable to the veteran, as such regulations expand VA's 
duty to: notify the veteran of evidence need to substantiate 
his claim; to assist the veteran in the development of his 
claim, and; to notify the veteran of VA's inability to obtain 
evidence that might support his claim.

Under VCAA, VA has the duty to notify him of the evidence 
necessary to support his claims, the duty to assist the 
veteran in the development of his claims, and to notify him 
of VA's inability to obtain certain evidence.  These duties 
are discussed in more detail below.

A.  Duty to Notify Claimant of Evidence Necessary to 
Substantiate a Claim

VA has a duty to notify the appellant and his representative, 
if represented, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C. §§ 5102 and 
5103.  In this case the veteran has been so notified by the 
rating decisions which denied his various claims, and by the 
statements of the case and supplemental statements of the 
case.  The veteran was notified that he needed to submit 
competent medical evidence that he has a current diagnosis of 
PTSD which is related to an in-service stressor.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  The Board concludes that 
the appellant has been informed of the information and 
evidence needed to substantiate these claims and complied 
with VA's notification requirements.

B. Duty to Assist in Development of Claims

Under regulations to be codified at 38 C.F.R. § 3.159(b), 
VA's duty to assist the veteran in the development of his 
claim includes the duty to make as many requests as necessary 
to obtain relevant records from a Federal department or 
agency, including service medical records; medical and other 
records from VA medical facilities, and records from Federal 
agencies, such as the Social Security Administration.  VA 
will end its efforts to obtain records from a Federal 
department or agency only if VA concludes that the records 
sought do not exist or that further efforts to obtain those 
records would be futile.  Cases in which VA may conclude that 
no further efforts are required include those in which the 
Federal department of agency advises VA that the requested 
records do not exist or the custodian does not have them.

The veteran has had several opportunities to identify sources 
of evidence.  These opportunities include the claims he has 
filed, his Notices of Disagreement, his substantive appeals, 
and the statements filed on his behalf by his 
representatives.  Concerning his claim for service connection 
for PTSD, he has not provided information concerning 
additional evidence, such as the names of treatment 
providers, dates of treatment, or custodians of records, 
either private, Federal agency, or service related, which has 
not been obtained.  As discussed below, the RO has determined 
that some evidence which the veteran has asserted exists and 
might be relevant to his claim has been determined by the RO 
to be unobtainable.

Under regulations to be codified at 38 C.F.R. § 3.159(c)(4), 
VA must provide a medical examination or obtain a medical 
opinion in compensation claims when such an examination or 
opinion is necessary to make a decision on the claim.  An 
examination or opinion  is "necessary" if the evidence of 
record, considering all the information and lay or medical 
evidence, including statements of the claimant: (1) Contains 
competent evidence that the claimant has current disability 
or persistent or recurrent symptoms of disability; and (2) 
indicates that the disability or symptoms may be associated 
with the claimant's military service; but (3) does not 
contain sufficient medical evidence to decide the claim.  
38 U.S.C.A. § 5103A(d)(2) (West 1991 & Supp. 2001); 66 Fed. 
Reg. 45620 (August 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.356(a)).

In this case, with respect to the veteran's claim for service 
connection for PTSD, VA has satisfied its duty to assist the 
veteran in obtaining records.  The veteran has not 
identified, nor does the record indicate the existence of 
relevant records which have not been obtained.  Furthermore, 
as discussed below, the veteran does not have current 
disability from PTSD.  The record does not contain evidence 
that that the claimed disability or symptoms may be 
associated with the established event, injury or disease in 
service or another service-connected disability.  

Although the veteran has not been afforded a VA examination 
to determine if he has current disability from PTSD, the 
Board finds that the medical evidence in the record is 
adequate to make a decision in this case.  The record 
contains VA outpatient treatment records and hospital reports 
which indicate that the veteran has current disability from a 
neuropsychiatric disorder which has been diagnosed as 
schizophrenia.  Such records contain no indication that the 
veteran has PTSD.  Therefore, the duty to assist the veteran 
in the development of his claim for service connection for 
PTSD does not require that VA afford him an examination.  

C.  Duty to Notify Claimant of Inability to Obtain Records

The revised regulation concerning VA's duty to notify 
claimants of inability to obtain records under the VCAA is 
found at 66 Fed. Reg. 45,620 and 45,631-45,632 (Aug. 29, 
2001) (to be codified as 38 C.F.R. § 3.159(e)) and is 
applicable to any claim for benefits received by VA on or 
after November 9, 2000, as well as to any claim filed before 
that date but not decided by VA as of that date.  See 66 Fed. 
Reg. 45,620 and 45,631-45,632 (Aug. 29, 2001).  As amended, 
38 C.F.R. § 3.159(e) provides:

(1) If VA makes reasonable efforts to 
obtain relevant non-Federal records but 
is unable to obtain them, or after 
continued efforts to obtain Federal 
records concludes that it is reasonably 
certain they do not exist or further 
efforts to obtain them would be futile, 
VA will provide the claimant with oral or 
written notice of that fact. VA will make 
a record of any oral notice conveyed to 
the claimant. For non-Federal record 
requests, VA may provide the notice at 
the same time it makes its final attempt 
to obtain the relevant records.  In 
either case, the notice must contain the 
following information: (i) The identity 
of the records VA was unable to obtain; 
(ii) An explanation of the efforts VA 
made to obtain the records; (iii) A 
description of any further action VA will 
take regarding the claim, including, but 
not limited to, notice that VA will 
decide the claim based on the evidence of 
record unless the claimant submits the 
records VA was unable to obtain; and (iv) 
A notice that the claimant is ultimately 
responsible for providing the evidence.

(2)  If VA becomes aware of the existence 
of relevant records before deciding the 
claim, VA will notify the claimant of the 
records and request that the claimant 
provide a release for the records. If the 
claimant does not provide any necessary 
release of the relevant records that VA 
is unable to obtain, VA will request that 
the claimant obtain the records and 
provide them to VA.

In this case, the veteran has asserted that he was 
hospitalized for two months in Okinawa prior to his discharge 
from the Marine Corps.  The service medical records contained 
in the claims file do not document such hospitalization.  
However, the RO has contacted the National Personnel Records 
Center several times and has been advised that all records 
which were in that agency's custody have been delivered to VA 
and no further records can be located.

The RO also attempted to obtain the putative hospital records 
of his in-service treatment between September 1978 and 
February 1979.  In October 1998, the RO made a finding that 
the records sought were not available, that all efforts to 
obtain the records had been exhausted, and that further 
attempts to obtain such records would be futile.  Therefore, 
the Board concludes that VA's duty to assist in obtain 
service medical records has been satisfied.  Further, the 
Board finds that VA's duty to notify the veteran of its 
inability to obtain such records has been satisfied.  The 
veteran has been notified by the RO's October 1998 letter the 
efforts that were made to locate the putative hospital 
records, the RO's inability to obtain same, and that the 
claim would be returned to the Board for a final decision 
without such records.

Also, the veteran and his mother have testified that the 
veteran received treatment at a VA medical facility for a 
neuropsychiatric disorder within his first post-service year.  
The RO has attempted to obtain the records of such treatment.  
The response from the VA medical facility does not show 
treatment prior to September 1981.  

The Board finds that the veteran has been notified of the 
RO's inability to obtain such records despite the RO's 
request for such records from the VA medical center where the 
veteran claims to have received treatment.  The veteran has 
been informed that a decision on his claim would be made 
without consideration of such records.  In April 1999, the RO 
received a statement from the veteran that he desired to have 
his claim forwarded to the Board, as he had no further 
information which he desired to submit.


II.  Service Connection for PTSD

The veteran's claim of entitlement to service connection for 
PTSD has not been previously disallowed.  As the claim has 
been pending since October 1994, the provisions of the VCAA 
apply to this claim.  

The veteran contends that he has current disability from PTSD 
as a result of exposure to stressors during his active 
military service.  For the reasons and bases that follow, the 
Board concludes that he is not entitled to service connection 
for PTSD, as the preponderance of the evidence supports a 
conclusion that the veteran does not have PTSD.

Service connection may be established for disability 
resulting from personal injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001).  

In addition, 38 C.F.R. § 3.304(f), which was effective May 
19, 1993, see 58 Fed.  Reg.  29,109, 29,110 (1993), 
specifically concerns claims for service connection for PTSD.  
The veteran's current claim for service connection for PTSD 
was filed in October 1994.  Since then, there have been 
revisions to the pertinent regulations - not only to 
38 C.F.R. § 3.304(f), but also to the Schedule of Ratings for 
Mental Disorders, contained in 38 C.F.R. Part IV.  Section 
4.130, was revised, effective November 7, 1996, to 
incorporate nomenclature based on the criteria in DSM-IV.  61 
Fed. Reg. 52696 (1996).

The Board must therefore consider whether or not the veteran 
will be prejudiced by the application of revised regulations, 
or by the interpretation of these and other regulations by 
the Court in Cohen v. Brown, 10 Vet. App. 128 (1997), which 
is discussed below.  See Karnas, supra.

The Board finds that the veteran is not prejudiced by 
application of the revised regulations concerning the 
diagnosis of mental disorders, including PTSD.  This is so 
because the revised regulations, as discussed in Cohen v. 
Brown, 10 Vet. App. 128, prescribe a subjective standard to 
be applied when viewed in the context of the actual effect of 
a claimed incident on the particular veteran who claims to 
have been affected by the claimed stressor.  

As published in 1993, 38 C.F.R. § 3.304(f) provided, in 
pertinent part, that service connection for PTSD requires 
medical evidence establishing a clear diagnosis of the 
condition, credible supporting evidence that the claimed in-
service stressor actually occurred, and a link, established 
by medical evidence, between current symptomatology and the 
claimed in-service stressor.  If the claimed stressor is 
related to combat, service department evidence that the 
veteran engaged in combat or that the veteran was awarded the 
Purple Heart, Combat Infantryman Badge, or similar combat 
citation will be accepted, in the absence of evidence to the 
contrary, as conclusive evidence of the claimed in-service 
stressor.

As revised in 1999, see 64 Fed. Reg. 32808 (1999), 38 C.F.R. 
§ 3.304(f) provides in pertinent part that service connection 
for PTSD requires medical evidence diagnosing the condition 
in accordance with Section 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  

Section 3.304(f) was further amended effective March 7, 2002.  
The substantive changes, however, apply to claims of PTSD 
based on in-service personal assault.  See 67 Fed. Reg. 
10330-10332 (2002).  Therefore, they do not affect the 
outcome of this particular claim, which is not based on a 
claimed in-service personal assault.  

In Cohen v. Brown, 10 Vet. App. 128, 138 (1997), the Court 
interpreted the version of Section 3.304(f) then in effect 
and held that the elements required to establish service 
connection for PTSD are 1) a current, clear medical diagnosis 
of PTSD, which is presumed to include both the adequacy of 
the PTSD symptomatology and the sufficiency of a claimed in-
service stressor; 2) credible supporting evidence that the 
claimed in-service stressor actually occurred; and 3) medical 
evidence of a causal nexus, or link, between the current 
symptomatology and the specific claimed in-service stressor.  

Although the veteran contends that he has PTSD, the record 
contains no indication that he has the expertise to render an 
opinion about the diagnosis of his neuropsychiatric disorder.  
Therefore, his own assertions about the diagnosis of his 
neuropsychiatric disorder cannot be afforded any probative 
weight.  See Espiritu v. Derwiniski, 2 Vet. App. 492 (1992).

The evidence in the record that is against the veteran's 
claim for service connection for PTSD consists of private 
mental health treatment records, summaries of VA 
hospitalizations and records of VA outpatient treatment.  

When the veteran was examined at a state mental health center 
in Shreveport, Louisiana, he reported symptoms of shooting 
pains all over his body, and feelings of depression and being 
"down".  He told the examiner that the onset of his 
symptoms was in September 1981.  He also told the examiner 
that the reason for his discharge from the Marine Corps was 
related to bumps on his neck.  The examiner reported a 
provisional diagnosis of paranoid schizophrenia with 
secondary symptoms of depressions.

Hospital summaries dated in September 1989, October 1991, and 
December 1996 show diagnoses of paranoid schizophrenia, 
schizophrenia and depression, and paranoid type 
schizophrenia, respectively.  The VA hospital records 
contained in the claims folder do not contain a diagnosis of 
PTSD, nor do they indicate that the veteran's 
neuropsychiatric disorder was incurred in or otherwise 
related to his military service.

Likewise, VA outpatient treatment records do not show a 
diagnosis of PTSD.  The RO has obtained VA outpatient 
treatment records date as early as September 1981.  His 
complaint then and thereafter was predominantly of abdominal 
pain.  Records indicate that the etiology of the complaints 
was not determined.  When seen in a VA mental health clinic 
in February 1982, the veteran gave a "bizarre" history of 
body pain, with complaints of inability to sleep, hearing 
voices, and thoughts that people were against him.  An 
examiner noted an impression of underlying psychosis.  A 
mental hygiene clinic note dated in June 1983 contains a 
diagnosis of situational depression with a history of 
psychosis.  Subsequently dated outpatient treatment records 
document the veteran treatment for a neuropsychiatric 
disorder.  However, none of the outpatient treatment records 
contained in the claims folder contains a diagnosis of PTSD.  
None of such records otherwise relate the veteran's 
disability to his active military service.

The Board has thoroughly reviewed the entire record and finds 
that the preponderance of the evidence indicates that the 
veteran does not have PTSD.  In the absence of a clear 
diagnosis of PTSD, the Board concludes that service 
connection is not warranted.


ORDER

The claim for service connection for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

